 GLAZIERS, GLASSWORKERS, ETC., LOCAL UNION 1778'487rightmay be affectedby an agreement requiringmembershipin a labor or-ganization as a condition of employment,as authorizedby Section8(a)(3) ofthe Act,asmodifiedby theLabor-Management Reporting and Disclosure Actof 1959.WE WILLofferJerry Oliveira and FrankHesters immediate and full rein-statement to their formeror substantiallyequivalent positions,withoutprejudiceto their seniority or otherrights andprivileges previously enjoyed, and makethem whole for anyloss ofpay sufferedas a result of their discharge.All our employeesare free to become or to remain members of InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local 320,or any other labor organization, or to refrain from such membership,except to the extent thatthis rightmay be affected by an agreement authorized bySection 8(a)(3) ofthe Act,as modifiedby theLabor-Management Reporting andDisclosureAct of 1959.THE GENERAL TIRE OF MIAMIBEACH, INC.;THE GENERALTIRE OF MIAMI, INC.;M. O'NEILPROPERTIES,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.Glaziers,Glassworkers and Glass Warehouse Workers LocalUnion No. 1778, Brotherhood of Painters,Decorators andPaperhangers of America,AFL-CIOand E.Frank Muzny.Case No. 23-CC-91. June 4, 1962DECISION AND ORDERUpon an original charge filed on June 1, 1961, and an amendedcharge filed on June 6, 1.961, by E. Frank Muzny, an individual, acomplaint and notice of hearing was issued on June 23, 1961, by theGeneral Counsel, by the Regional Director for the Twenty-thirdRegion, against the above-captioned Respondent, hereinafter calledthe Union, alleging that it had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8(b) (4) (i) and (ii) (B) of the National Labor Relations Act, asamended.Respondent filed its answer on June 24, 1961, and on July 5,1961, an order was entered by the Regional Director postponing thedate for hearing.Thereafter, on August 1, 1961, the parties enteredinto a stipulation in which they waived a hearing and the taking -oftestimony before a Trial Examiner, the making of findings of fact andconclusions of law by a Trial Examiner, and the issuance of an Inter-mediate Report and Recommended Order.The parties provided in their stipulation that the case be submitteddirectly to the Board for findings of fact, conclusions of law, andDecision and Order, based upon a record to consist of the aforesaidstipulation, the charge and amended charge,. complaint, notice. ofhearing, order postponing hearing, Respondent's answer to the coin-137 NLRB No. 25. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint, and the transcript of record inCliffordW. Potter, Reg. Dir.v.Glaziers, GlassworkersdGlassWarehouse Workers Local UnionNo. 1778, Brotherhood of Painters, Decorators and Paperhangersof America, AFL-CIO (S Q M Glass Co.),48 LRRM 2874 (D.C.S. Tex.), August 2, 1961.On August 16, 1961, the Board issued anorder approving the stipulation and transferring the case to the Board.Thereafter the General Counsel and the Union filed briefs.Upon the bases of the parties' stipulation, the briefs, and theentire record in the case, the Board makes the following:FINDINGS OF FACTI.COMMERCEE. F. Muzny and J. P. Smith are and have been, since at least 1949,copartners doing business as S & M Glazing Company, herein calledS & M. During its existence, S & M has been doing outside glazingfor Binswanger Glass and Mirror Company of Spring Branch, hereincalledMirror, and other companies in the Houston, Texas, area.Binswanger Glass Company, Inc., a Virginia corporation, hereincalled Binswanger, maintains an office and place of business at Hous-ton, Texas, and is engaged there in the business of commercial glaz-ing.During the 12 months prior to the issuance of the complaint,which is a representative period, goods, materials, and supplies valuedin excess of $50,000 were purchased by, and shipped directly to,Binswanger at its said place of business from points outside theState of Texas.Mirror, a partially owned subsidiary of Binswanger, is engagedin the business of automobile glass installation and residential glaz-ing and has its principal office and place of business in Houston,Texas.During the 12 months preceding the issuance of the com-plaint, which is a representative period, goods, materials, and sup-plies valued in excess of $50,000 which originated outside the Stateof Texas, were purchased by Mirror in said State from suppliers, eachof whom had an annual direct inflow of goods, materials, and suppliesvalued in excess of $50,000.At all times material to the issues herein both Binswanger andMirror are and have been employers as defined in Section 2(2) ofthe Act and are and have been engaged in commerce and in an indus-try affecting commerce as defined in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGlaziers, Glassworkers and Glass Warehouse Workers Local UnionNo. 1778, Brotherhood of Painters, Decorators and Paperhangers ofAmerica, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act. GLAZIERS, GLASSWORKERS, ETC., LOCAL UNION 1778489III.THE UNFAIR LABOR PRACTICESBinswanger is engaged in the fabricating, processing, and installa-tion of glass and allied products in Houston, Texas, and elsewhere; itswork is describedas commercial glazing.Mirror, a partially ownedand wholly controlled subsidiary of Binswanger,l is engaged in auto-motive glass installation and in residential glazing. It appears thatS & M has been engaged predominantlyin the samekind of work asMirror.The Union has had contracts for several years with Bin-swanger at its Houston location, and with S & M, but never with Mir-ror; its last contract with S & M expired on November 24, 1960. TheUnion's current2-year contract with Binswanger, entered into onJanuary 10, 1960, covers Binswanger's Houston employees engaged inthe work of outside glazing,2 but specifically excludes automobile glassreplacement work from its coverage. It contains a no-strike, no-lockout provision, including provision for binding arbitration of dis-putes as to the meaning or application of the terms of the agreement.The contract also contains the following article pertaining to sub-contracting : 3Article XVIII:Should any member of the Union contract forwork, he shall be considered a Contractor by the Union and shallremain in that classification for a period of six months from dateof signing such contracts.The Employer agrees he will not sub-contract by piece work, or otherwise, any work covered by thisAgreement to any employee governed by the terms of this Agree-ment.As indicated above, Mirror had used S & M to a great extent for anumber of years. The instant dispute was brought about by the factthat Mirror was under contract with S & M to have the latter do com-mercial glazing on windows for its store front at Spring Branch,Texas.Prior to the events involved herein, South, the Union's busi-nessrepresentative and its agent at all material times, had frequentlydiscussed with Herman, vice president of both Binswanger and Mirror,the use of S & M for subcontracting of work being done by Mirror.On May 11, 1961, South called Herman to tell him that he had seenS & M doing some work on the entrance door of Binswanger's Mirrorstore, and asked if Herman had a dictionary and knew the definitionIIt appears from the evidence herein, and the parties have in effect conceded for pur-poses of this proceeding,that Binswanger and Mirror are a single employer2It would appear that the Union also has a similar contract with Arrow, anotherwholly controlled subsidiary of Binswanger engaged in commercial glazing in Houston.According to Vice President Herman who negotiated the contract for both Binswangerand Arrow,he rejected a request by the Union to execute a contract on behalf of Mirroras unnecessary,because its operations were unlike Arrow's,and because be would try towork things out to avoid difficulty.sHerman interpreted this provision as being inapplicable to individuals specifically inthe business of accepting subcontracts. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the word "glazing."When Herman asked why, South replied thathe had found S & M people doing work on Binswanger's place, andthat he hoped S & M were as capable as Binswanger apparentlythought they were, because it looked as if S & M were going to have todo all of Binswanger's work.On May 15, Herman contacted Southand suggested discussion.On May 16 there was a meeting of employerand union representatives to discuss the dispute.The union repre-sentatives, including South, asserted that the practice of subcontract-ing by Binswanger and its subsidiaries violated the agreement; theystated, in effect, that Binswanger's glaziers would not work unlessBinswanger agreed not to utilize S & M at Mirror's Spring Branchstore.The employer representatives, including Herman, requestedthat the matter be referred to the parties' attorneys for their opinionsand possible recommendations.However, the union representativestold the employer representatives that they would refer the matter tothe union executive committee before taking any action.On the following day no Binswanger glaziers showed up for work.The glaziers remained out of work until May 19, when Binswangeragreed that it would discontinue the services of S & M until the disputewas finally resolved.Mirror has not employed S & M since completionof the work that was assigned on May 19. Instead, Binswanger'sglaziers have been doing the work formerly done by S & M, includingboth the noncommercial work for which Mirror had formerly usedS & M without objection, as well as the commercial work which pre-cipitated the strike.On these facts, we find that the Respondent Union violated Section8(b) (4) (i) and (ii) (B), as alleged by the General Counsel. It isclear, and the Respondent does not contend otherwise, that Respondentthreatened to and did engage in a strike against Binswanger, and thatan object of Respondent's conduct was to force and require Binswangerand Mirror to cease doing business with S & M. The Respondent as-serts in its brief to the Board 4 that its conduct was primary and there-fore protected by the proviso to Section 8(b) (4) (B).1 In this con-nection, it claims that its dispute was with Binswanger, not S & M, andthat its object was to require Binswanger to perform the ,glazing workwith its own employees, rather than through subcontractors.We find no merit in Respondents' asserted defense.As we view thefacts, the Union apparently had no objection to S & M's subcontractfrom Mirror as long as S & M remained under contract with the Union.Only after termination of the Union's contract with S & M did the4Although Respondent appears also to have relied at one point on article XVIII of itscontract with Binswanger,it does not now urge the contract as a defense In any event,articleXVIII would not be applicable,as it applies by its terms only to subcontractingto employees,and not to nonemployees such as S & M.""Provided,That nothing contained in this clause (B) shall be construed to make un-lawful, where not otherwise unlawful, any primary strike or primary picketing." GLAZIERS, GLASSWORKERS, ETC., LOCAL UNION 1775491Union raise any question concerning S & M continuing to performBinswanger-Mirror work. It is clear from the Union's conduct andstatements, and from the strike settlement, that the Union forcedBinswanger and Mirror to cease doing business with S & M, not to pro-tect the work of Binswanger-Mirror employees, but because S & Mno longer had a contract with the Union.We accordingly concludethe Respondent's strike was not lawful primary action within theintendment of the proviso sIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the business of the Employers describedin section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the en-tire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Binswanger Glass Company, Inc., and Binswanger Glass andMirror Company of Spring Branch are a single employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.Glaziers,Glassworkers and Glass Warehouse Workers LocalUnion No. 1778, Brotherhood of Painters, Decorators and Paper-hangers of America, AFL-CIO, is a labor organization within themeaning of Section 2 (5) of the Act.3.By inducing employees of Binswanger Glass Company, Inc., tostrike, and by threatening to strike and striking Binswanger GlassCompany, Inc., at Houston, Texas, in furtherance of a dispute withS & M Glazing Company, Respondent has engaged in and is engaginga Cf.N L R.B v.Denver Building and Construction Trades Council,et at (Gould fPreisner),341 U.S.675, 687-689.The record as a whole does not, in our opinion, sup-port our colleague's assertion that "no complaint was raised by Respondent until S. & Al.was seen performing work on Binswanger'spremises,"or the further assertion that"Respondent did not object to S. & M.'swork for Binswanger,even after Respondent's-contract with S & M expired,until S.&M was hired to perform work on Binswanger'sown premises"Rather,aswe have noted,supra,there were frequent discussions be-tween South and Herman concerning Mirror's use of S & M, prior to South's threat toHerman, and Respondent had previously sought to have its contract with Binswangerextended to Mirror.The fact that Respondent did not use proscribed means In further-ance of its object of forcing a total cessation of business,until S & M performed work onMirror's premises,does not, in our opinion,establish that such object was an incidental.consequence of a legitimate primary strike 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDin unfair labor practices within themeaning ofSection 8(b) (4) (i)and (ii) (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the Act, as amended, the National Labor Relations Board herebyorders that Respondent Glaziers, Glassworkers and Glass WarehouseWorkers Local Union No. 1778, Brotherhood of Painters, Decoratorsand Paperhangers of America, AFL-CIO, their officers, agents, repre-sentatives, successors, and assigns, shall:1.Cease and desist from inducing or encouraging employees ofBinswanger Glass Company, Inc., or of any of its subsidiaries, tostrike or from threatening, coercing, or restraining Binswanger GlassCompany, Inc., or any of subsidiaries, by threats of strike or strike,where an object thereof is to force or require Binswanger Glass Com-pany, Inc., and/or Binswanger Glass and Mirror Company of SpringBranch to cease doing business with S & M Glazing Company.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Post at its offices and meeting halls, copies of the notice attachedmarked "Appendix." 7 Copies of said notice, to be furnished by theRegional Director for the Twenty-third Region, shall, after beingduly signed by Respondent, be posted by it immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.(b) Furnish to the Regional Director for the Twenty-third Regionsigned copies of the aforementioned notice for posting by BinswangerGlass Company, Inc., the company willing, at places where notices toits employees are customarily posted.(c)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken by Respondent to comply herewith.MEMBER FAWNING, dissenting :As inWiggin Terminals, Inc.,'I believe the majority is confusinglawful primary activity by employees against their own employer withunlawful secondary activity against a neutral employer.By holdingP In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."8 137 NLRB 45. GLAZIERS,GLASSWORKERS,ETC., LOCAL UNION 1778493unlawful a traditionalprimary strike, they areseriously infringingon the right to strike,long recognized as a fundamental guarantee ofthe Act.This is nota case where employeeshave struck their employer withan object of causinghim toceasedoingbusinesswith a nonunion firm,solely becausethe otherfirm is nonunion,and regardless of whoseemployeeseventually perform the worksNor is it a case whereemployees have struck to prohibit their employer from subcontracting,but grant him an exception if he will subcontract to firms having con-tractual relations with the union.10Thereis noevidence in the pres-ent record of either such intention on the part of Respondent. Rather,the facts show only that Binswanger's employees struck BinswangerbecauseBinswangerassignedcommercial glazing work on Bin-swanger's own Mirror store front to S & M, another company, andBinswanger's employees wanted to do this work themselves. S & M,the former subcontractor, had ceased having contractual relations withRespondent Unionsome6 months prior to the instant strike, andnocomplaint was raised by Respondent until S & M was seen performingwork on Binswanger's own premises.Binswanger's employees, repre-sented by Respondent, immediately struck their employer to securethis work for themselves, and, as the record shows,were successfuland are now performing the work, on the premises of their ownemployer.Literally,of course,Respondent'sactionsfit the words of8(b) (4) (B).But, as I stated in myWiggindissent,supra,even theusualstrike over wages "almost always has a proliferating effect onthe struck employer's businessarrangements with his customers, sup-pliers, and other employers. . . . These effects and/orcausesrespect-ing so-called secondary employers are nevertheless regarded as inci-dental so far as the Act is concerned because they do not change thefundamental character of a primary dispute between an employer andhis employees over the wages and terms and other conditions of theirown employment.To hold otherwise would, as the Supreme Courthas stated, `ban most strikes historically considered to be lawful, so-called primary activity.' " 11As indicated above, I believe the majority is seizing on the incidentaleffect of Respondent's strike, Binswanger's cessation of business withS & M, to render unlawful a primary dispute between Binswanger andBE g,Local1376,United Brotherhood of Carpenters,et at. (Sand Door&PlywoodCo.) v. N.L R B., 357U S. 93.iBE g,Greater St. Louis Automotive Trimmers,etc.,134 NLRB1354.AndseeRetailClerks UnionLocal770v.NLRB. and United States Hardware and Paper Company,et at,296 F 2d368, 373 (C A.D C.).'Local 761,International Union of Electrical,Radio,etc.V.N L.R B. and GeneralElectric,366 U.S. 667, 672. See also the proviso to Section 8(b) (4) (B), which states:"Provided,That nothing contained in this clause(B) shall be construed to make un-lawful,where not otherwise unlawful,any primary strike or primary picketing." 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDits own employees over who should perform commercial glazing workat Binswanger's own Mirror premises.12 I would not thereby en-croach on employees' right to engage in a primary strike, and thusdissent from the majority's holding.12The majority's conclusion that Respondent was seeking to punish S & M, rather thanSecure work for the employer's own employees,is not in my view supported by the recordIn fact,the opposite conclusion would appear more plausible,in view of the fact thatRespondent did not object to S & M'swork for Binswanger,even after Respondent'scontract with S & M expired,until S & M was hired to perform work on Binswanger'sown premisesMoreover,the work which was the subject of the strike is now being per-formed entirely by the striking employees,I e, the employer's own employeeshowever,even assumingarguendothat Respondent's strike was partly motivated by the expirationof its contract with S & M, I do not believe such subjective motivation is relevant wherethere is no indication that the strike in question sought anything more than to have the-employer assign the work to his own employees.See Aaron,The Labor-ManagementReporting and Disclosure Act of 1959, 73 Harv L. Rev 1086,1118-1119APPENDIXNOTICE TO ALL MEMBERS OF GLAZIERS, GLASSWORKERS AND GLASSWAREHOUSE WORKERS LOCAL UNION No. 1778, BROTHERHOOD OF'PAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA, AFL-CIO,AND TO ALL EMPLOYEES OF BINSWANGER GLASS COMPANY, INC.Pursuant to a Decision and Order of the National Labor Relations,Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :AVE WILL NOT induce employees of Binswanger Glass Company,,Inc., or any of its subsidiaries, to strike, or by threatening to,strike or striking the plant of Binswanger Glass Company, Inc.,,or any of its subsidiaries, threaten, coerce, orrestrainBinswangerGlass Company, Inc., or any of its subsidiaries, where an objectthereof is to force or require Binswanger Glass Company, Inc.,and/or Binswanger Glass and Mirror Company of Spring Branchto cease doing business with S & M Glazing Company.GLAZIERS,GLASSWORXERS AND GLASSWAREHOUSE WORKERS LOCAL UNIONNo. 1778, BROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 650 M & M Building, 1 Main Street, Houston, Texas, TelephoneNumber, Capitol 2-7201, if they have any question concerning thisnotice or compliance with its provisions.